WiNslow, J.
The affidavits upon which the order appealed from was founded are not returned with the record, *343and it affirmatively appears by the certificate of the clerk that they were never filed. Thus the papers upon which the court acted in making the order are not before us. In. such case it is well settled that the court will dismiss the appeal because the return is insufficient to enable the court to review the order appealed from. Glover v. Wells & M. Grain Co. 93 Wis. 13. It is the appellant’s duty to see that the proper return is made to this court. He could have obtained an order authorizing the filing of copies in case the originals were lost or withheld from the files. R. S. sec. 2835. Two packages of papers were produced on the argument, with the assurance that thejr were the motion papers or copies of the motion papers used below, and request was made that they be filed in this court and considered on this appeal. We cannot do this. In appeal cases all papers essential to the record must come to this court under the certificate of the clerk of the court below. Tyson v. Tyson, 94 Wis. 225.
By the Court.— Appeal dismissed.